Citation Nr: 0604230	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  97-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial (compensable) rating for left 
ear hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for cold injury residuals of the feet, for the period from 
June 26, 1995, to January 12, 1998.  

3.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the right foot from January 12, 1998.  

4.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the left foot from January 12, 1998.  

5.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability for the period from June 26, 1995, 
to June 7, 2004.  

6.  Entitlement to a rating in excess of 40 percent for a low 
back disability from June 7, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to June 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas (jurisdiction over the veteran's claims file 
currently resides with the RO in St. Louis, Missouri).  In 
that decision, the RO granted service connection and assigned 
noncompensable evaluations for left ear hearing loss, for 
residuals of toe infarct of the right and left feet 
(bilateral cold injury residuals), and for residuals of back 
contusion with low back strain (low back disability).  The 
awards were effective June 26, 1995.  

In March 1997 and September 1997 rating decisions, the RO 
increased the veteran's disability rating for bilateral cold 
injury residuals and for low back disability, respectively, 
to 10 percent, effective June 26, 1995.  In July 1998, the 
veteran's disability rating for his low back disability was 
increased to 20 percent, also effective June 26, 1995.  In a 
May 1999 rating decision, the RO established separate 10 
percent ratings for cold injury residuals of the right foot 
and for the left foot, effective January 12, 1998.  

The Board subsequently determined further evidentiary 
development was warranted in this case, and undertook such 
development in June 2002 and April 2003 pursuant to the 
version of 38 C.F.R. § 19.9(a)(2) (2002) and Board procedures 
then in effect.  In October 2003, in light of the Federal 
Circuit's decision in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003), the Board remanded these matters to the RO 
for accomplishment of the actions directed by the Board.  
After completing the requested actions, the RO increased the 
veteran's disability rating for his low back disability to 40 
percent, effective June 7, 2004; and continued its denial of 
the remaining issues on appeal (as reflected in the August 
2005 supplemental statement of the case (SSOC)).  Thereafter, 
the veteran's claims were returned to the Board.  

The veteran requested a travel board hearing before a 
Veterans Law Judge but withdrew that request in lieu of a 
hearing before RO personnel.  The veteran failed to report to 
his scheduled RO hearing.  

Because the veteran has disagreed with the initial ratings 
assigned to his claims on appeal following the grants of 
service connection, the Board has characterized the issues in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

As a final preliminary matter, in May 2002, the veteran's 
representative filed an informal claim for service connection 
for tinnitus.  In June 2004, the veteran submitted a 
statement directly to the Board in which he reported that he 
was unable to work due to his service-connected disabilities.  
The Board infers from the veteran's statement a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  As neither the 
claim for service connection for tinnitus or the claim for a 
TDIU has been adjudicated by the RO, they are not before the 
Board; hence, they are referred to the RO for appropriate 
action.  

(The decision below addresses the veteran's claims for an 
initial (compensable) rating for left ear hearing loss; 
initial rating in excess of 10 percent for cold injury 
residuals of the feet for the period prior to January 12, 
1998; an initial rating in excess of 20 percent for a low 
back disability for the period June 26, 1995, to June 7, 
2004; and a rating in excess of 40 percent for a low back 
disability from June 7, 2004.  Consideration of the remaining 
issues on appeal is deferred pending completion of the 
evidentiary development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  Since the June 26, 1995, effective date of the grant of 
service connection, audiological evaluations reflect hearing 
loss manifested by level IV and level II hearing acuity in 
the left ear and level I hearing acuity in the right ear.  

2.  Since the June 26, 1995, effective date of the grant of 
service connection and prior to January 12, 1998, the 
veteran's cold injury residuals of the feet have been 
manifested by no more than mild symptoms of cold injury.  

3.  Since the June 26, 1995, effective date of the grant of 
service connection, to June 7, 2004, the veteran's low back 
disability has been manifested by characteristic pain on 
motion with limitation of forward flexion of the 
thoracolumbar spine to 80 degrees.  

4.  Since June 7, 2004, the veteran's low back disability has 
been manifested by characteristic pain with motion, with 
forward flexion of the thoracolumbar spine not greater than 
30 degrees, without evidence of unfavorable ankylosis of the 
thoracolumbar spine.  

5.  The veteran's low back disability has not been manifested 
by incapacitating episodes requiring prescribed bed rest and 
treatment during the previous 12 months.  

6.  The medical evidence since August 9, 2005, reflects a 
clinical diagnosis of radiculitis of the left lower extremity 
due to service-connected disc disease that is tantamount to 
mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.1, 4.2, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2005); 38 C.F.R. 
§ 4.85 (1995).  

2.  The criteria for an initial rating in excess of 10 
percent for cold injury residuals of the feet, for the period 
prior to January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7122 (as 
in effect prior to January 12, 1998). 

3.  The criteria for an initial rating in excess of 20 
percent for low back disability for the period June 26, 1995, 
to June 7, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (1995); 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2005).  

4.  The criteria for a rating in excess of 40 percent for low 
back disability from June 7, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  

5.  The criteria for a 10 percent rating for incomplete 
paralysis of the sciatic nerve separate from the 40 percent 
rating for low back disability, from August 9, 2005, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development actions needed to 
fairly adjudicate the veteran's claims for an initial 
(compensable) rating for left ear hearing loss; initial 
rating in excess of 10 percent for cold injury residuals of 
the feet for the period prior to January 12, 1998; an initial 
rating in excess of 20 percent for a low back disability for 
the period June 26, 1995, to June 7, 2004; and a rating in 
excess of 40 percent for a low back disability from June 7, 
2004, have been accomplished.  

In this respect, through October 2002, May 2004, and November 
2004 notice letters; a March 1997 statement of the case 
(SOC); and SSOCs in September 1997, February and July 1998, 
June 1999, August 2000, and August 2005, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the October 2002, May 2004, and 
November 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
these letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Furthermore, the veteran was 
requested to provide to the RO any additional evidence or 
information he had pertaining to his claims that was not of 
record.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The veteran has been provided numerous VA 
examinations; the reports of which are of record.  The 
veteran has also submitted private medical evidence in 
support of his claims.  Significantly, neither the veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of the veteran's 
claims that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

During the course of this appeal, VA amended the pertinent 
regulations for hearing loss, for cold injury residuals, and 
for disabilities of the spine.  As there is no indication 
that any amendment is intended to have retroactive effect, VA 
has a duty to adjudicate each claim under the former criteria 
for any period prior to the effective date of the amendment, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provision.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
If an increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000.  

A. Left Ear Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  If impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).  

With regard to rating hearing loss, the regulations as 
amended during the pendency of the veteran's claim, from June 
10, 1999, see 64 Fed. Reg. 25210 (May 11, 1999), also allow 
for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2005).

Under 38 C.F.R. § 3.383, compensation was payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including deafness in both ears, provided the 
nonservice-connected disability was not the result of the 
veteran's own willful misconduct.  During the course of this 
appeal, Congress amended 38 U.S.C.A. § 1160(a)(3) to 
eliminate the extreme requirement that there be complete and 
total deafness in both ears before compensation is payable 
for this paired organ combination.  See 69 Fed. Reg. 48,148-
48,150 (August 9, 2004).  VA's implementing regulation for 
special consideration for paired organs now allows for 
compensation as if both ears were service connected where 
there is hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability in the other ear meets the provisions of 
38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3).  

The Board notes that while the RO has provided and considered 
the amended regulation allowing for evaluating of exceptional 
patterns of hearing impairment, it has not otherwise provided 
the veteran with or considered the amended version of 
38 C.F.R. § 3.383(a)(3).  Here, as noted above, the 
evaluation of hearing loss is based on a "mechanical 
application" of the rating schedule.  That is to say, the 
rating is based solely on audiometric data obtained through 
testing.  As set forth below, in light of the audiometric 
data that has been obtained it is clear that none of the 
amendments in question can negatively affect the outcome of 
the veteran's claim.  Accordingly, the Board finds that the 
veteran is not being prejudiced by the Board's consideration 
of the amended version of 3.383(a)(3) in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The evidence of record reflects that a report of November 
1997 audiological report from Truman Medical Center reflects 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
30
LEFT
25
20
45
70
80

Speech discrimination ability was reported as 92 percent in 
the right ear and 80 percent in the left ear.  

On VA audiological testing in May 1998, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
30
LEFT
20
20
45
70
70

Pure tone threshold averages were 22 decibels (dB) in the 
right ear and 51 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and 80 percent in the left ear.  

On VA audiological testing in May 2000, pure tone thresholds, 
in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
10
20
0
60
70

Pure tone threshold averages were 10 dB in the right ear and 
38 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 90 
percent in the left ear.  

On VA audiological testing in June 2004, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
20
15
50
65
70

Pure tone threshold averages were 20 dB in the right ear and 
50 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 90 
percent in the left ear.  The examiner noted that hearing was 
within normal limits for pure tones in the right ear with 
excellent speech discrimination ability.  The veteran was 
noted to have moderate to severe high frequency sensorineural 
hearing loss in the left ear beginning at 2000 Hz.  The 
veteran was also noted to have very good speech 
discrimination ability.  

The Board notes, initially, that on none of the above-noted 
VA audiological evaluations was pure tone thresholds for the 
left ear at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), 55 decibels or more.  
Additionally, none of the evaluations reveal pure tone 
thresholds of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Thus, consideration of the 
criteria for evaluating exceptional patterns of hearing 
impairment is not warranted.  See 38 C.F.R. § 4.86 (2005).  
Likewise, the veteran does not meet the criteria under either 
the prior version of 38 U.S.C.A. § 1160 or the amended 
version.  The evidence does not reflect total deafness in 
both ears at any time.  Moreover, the veteran's service-
connected left ear hearing loss is rated at less than 10 
percent.  Therefore, the paired extremity provision is not 
for application.  

Otherwise, applying the method for evaluating hearing loss 
based on the results of the November 1997 and May 1998 
audiometric evaluations, to include speech discrimination 
scores, results in level IV hearing in the left ear.  For 
those results of the May 2000 and June 2004 audiometric 
evaluations, the veteran has level II hearing in the left 
ear.  The veteran's right ear is not service connected and is 
assigned level I hearing.  See 38 C.F.R. § 4.85(f).  (Even if 
the right ear was service connected, application of the 
criteria would not result in the award of a compensable 
rating.)  The combination of either level IV hearing or level 
II hearing of the left ear with that of level I hearing in 
the right ear warrants a noncompensable disability rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (Table VII).  

The Board has considered lay statements from the veteran's 
co-workers, as well as the veteran's contentions, that have 
been submitted in support of the veteran's claim.  The Board 
in no way discounts the difficulties that the veteran 
experiences as a result of his left ear hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board must make its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that since the 
June 26, 1995, effective date of the grant of service 
connection, the noncompensable rating currently assigned for 
left ear hearing loss is proper, and that the criteria for a 
higher evaluation have not been met.  

B. Cold Injury Residuals of the Feet

The RO has evaluated the veteran's cold injury residuals to 
the feet under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
During the course of this appeal, VA revised the criteria for 
rating cold injury residuals, effective January 12, 1998.  As 
noted above, that part of the veteran's claim or claims 
pertaining to the revised criteria is deferred pending 
completion of the evidentiary development sought in the 
remand below.  

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect when the veteran filed his 
claim and prior to January 12, 1998), the veteran is in 
receipt of a 10 percent disability rating.  A 10 percent 
rating is warranted for mild symptoms of a cold injury or 
chilblains regardless of whether the condition was unilateral 
or bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., unilateral symptoms warrant a 20 percent 
evaluation and bilateral symptoms warrant a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, unilateral cold injury residuals warrant a 
30 percent evaluation and bilateral symptoms warrant a 50 
percent evaluation.  A note following this diagnostic code 
indicates that there is no requirement of loss of toes or 
parts for an assessment of mild or moderate disability.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (as in effect prior 
to January 12, 1998).  

Since the initial grant of service connection, June 26, 1995, 
and prior to January 12, 1998, the evidence includes the 
veteran's service medical records and a private examination 
report.  A review of the veteran's service medical records 
reflects a December 1989 clinic note in which the veteran 
complained of numbness and tingling sensation of the toes of 
his left foot.  He reported cold exposure while on a field 
training exercise in Arkansas.  Clinical evaluation of the 
veteran's feet revealed swollen toes, some distal sweating, 
with motor function intact.  In addition, the right big toe 
nail border exhibited some minimal brownish discoloration.  
The assessment was probable cold injury of the feet.  A 
separation examination in April 1995 reflects the veteran's 
complaints of frostbite of the feet.  On clinical evaluation, 
there were no reported abnormal findings noted with respect 
to the veteran's feet.  

A report of an October 1995 Olathe Medical Center examination 
reflects the veteran's complaints of left big toe pain.  
Clinical evaluation revealed a left big toe with some mild 
swelling and erythema, and no significant warmth or 
tenderness.  Distal point sensation was intact.  The 
physician noted that he felt the veteran's symptoms could be 
very suggestive of pedography or gouty toe.  The impression 
was acute left big toe pain, and that gout was suspected.   

Hence, since the June 26, 1995, initial grant of service 
connection to January 12, 1998, the Board is unable to find 
that the veteran's cold injury residuals to the feet manifest 
moderate persistent symptoms of swelling, tenderness, 
redness, etc.  As noted above, there were no reported 
abnormalities of the veteran's feet on separation from 
service, and the subsequent examination report from Olathe 
Medical Center noted only acute left big toe pain.  In 
addition, while gout was suspected, it was not diagnosed.  

Furthermore, in consideration of whether a higher rating 
should be assigned based on functional loss due to pain, in a 
March 1997 statement, the veteran complained that he 
experienced a great deal of pain in the toes of his left 
foot.  He reported that twice a month his toes became so 
painful and swollen that he was unable to put his shoe on, 
and that he was unable to go to work.  Here, the Board finds 
that even with consideration of the veteran's complaints, in 
light of the lack of any appreciable findings since service 
other than the veteran's acute left toe pain, any functional 
loss associated with the veteran's disability is compensated 
for in his 10 percent rating.  As such, a higher rating based 
on consideration of any additional functional loss due to 
pain is not warranted.  

For the foregoing reasons, the Board finds that since the 
June 26, 1995, effective date of the initial grant of service 
connection and prior to January 12, 1998, the competent 
medical evidence simply does not establish that the veteran's 
service-connected cold injury residuals of the feet exhibit 
persistent moderate swelling, tenderness, redness, etc., such 
as to warrant a 30 percent rating.  Furthermore, the Board 
finds that the evidence does not reflect loss of toes, and 
parts, or persistent severe symptoms, so as to warrant a 50 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.104, 
Diagnostic Code 7122 (as in effect prior to January 12, 
1998).  

C. Low Back Disability

In the above-noted March 1996 rating decision, the RO 
initially granted service connection for residuals of back 
contusion with low back strain and awarded a noncompensable 
disability rating, effective June 26, 1995.  In doing so, the 
veteran's disability was rated for lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  In July 1998, the 
veteran was granted an increased rating to 20 percent for 
moderate limitation of motion of the lumbar spine under 
diagnostic code 5292.  

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Those changes were incorporated into the 
current version of the General Rating Formula for Diseases 
and Injuries of the Spine at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005)).  Thereafter, in August 
2005, the veteran's disability rating for his low back was 
increased to 40 percent under diagnostic code 5243.  

With respect to the rating criteria in effect prior to 
September 23, 2002, under Diagnostic Code 5295, a 10 percent 
evaluation is warranted for lumbosacral strain manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1995).

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 20 percent evaluation is warranted for 
moderate impairment, and a 40 percent evaluation is warranted 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1995).  

Under the revised rating criteria, the General Rating Formula 
for Diseases and Injuries of the Spine (Diagnostic Codes 
5235-5243) provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243 (2005).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Under the provisions for evaluating intervertebral disc 
syndrome (preoperatively or postoperatively), the disability 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Under Note (2): When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  

With respect to neurological disability associated with 
intervertebral disc syndrome, in particular, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation for moderate incomplete paralysis of 
the sciatic nerve; a 40 percent for moderately severe 
incomplete paralysis of the sciatic nerve, and a 60 percent 
evaluation for severe incomplete paralysis with marked 
muscular atrophy.  In addition, complete paralysis warrants 
an 80 percent evaluation.  The Board notes that the term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve contemplates 
a disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  

I. Initial rating in excess of 20 percent from June 26, 1995, 
to June 7, 2004

A review of the medical evidence during this period reflects 
statements from treating physicians at Truman Medical Center 
dated in March and April 1997, indicate that the veteran 
experienced a diminished range of motion of his lumbar spine 
due to exacerbations of back pain, and that treatment 
consisted of physical therapy and nonsteroidal pain 
medication.  

A report of a June 1998 VA examination reflects on clinical 
evaluation, tenderness in the midline of the low lumbar 
spine.  There was no atrophy of the calf or thigh, and motor 
sensation was intact.  Toe and heel walking were done without 
difficulty.  Range of motion was flexion to 80 degrees, 
extension to 20 degrees, right and left bending to 20 
degrees, and right and left rotation to 20 degrees.  No 
abnormalities were noted on X-ray.  The diagnosis was chronic 
lumbar spine strain.  

A report of an April 2000 VA examination reflects the 
veteran's report that his back pain became so severe at times 
he could hardly walk and this required him to take off work.  
Clinical evaluation revealed flexion to 90 degrees, extension 
to 10 degrees, rotation to 20 degrees, and side bending to 15 
degrees.  Heel and toe walking were within normal limits, and 
straight leg raise could be accomplished to 50 degrees before 
the onset of pain.  An X-ray of the veteran's lumbar spine 
was within normal limits.  The examiner's diagnosis was 
chronic low back strain.  

The Board notes that since the initial grant of service 
connection, June 26, 1995, to June 7, 2004, the veteran's 
primary complaint with regard to his low back disability has 
been chronic pain and limitation of motion.  During this 
period, the evidence in this case does not reflect 
degenerative changes to the lumbar spine to include 
degenerative disc disease.  Furthermore, there is no evidence 
of severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As such, a rating higher 
than 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
is not warranted.  

The medical findings during this period otherwise reflect 
flexion of the lumbar spine to 80 degrees during one 
examination and to 90 degrees in another (full flexion being 
90 degrees).  See 38 C.F.R. § 4.71a, Plate V.  The RO has 
granted a rating to 20 percent for moderate limitation of 
motion of the lumbar spine.  In light of those clinical 
findings reflective of pain and a loss of 10 degrees flexion, 
with additional losses in extension, bending, and rotation, 
the Board finds that since the initial grant of service 
connection, June 26, 1995, to June 7, 2004, the initial 20 
percent rating compensates the veteran for any additional 
functional loss due to weakness, excess fatigability, 
incoordination, or pain on motion.  The medical evidence does 
not more nearly approximate a rating to 40 percent for severe 
limitation of motion of the lumbar spine.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292.  

The Board also finds that during this period there are no 
other potentially applicable diagnostic codes by which to 
consider the veteran's service-connected low back disability.  
In this case, there is no evidence that the veteran's 
disability was comparable to residuals of a fractured 
vertebra (Diagnostic Code 5285), ankylosis (Diagnostic Code 
5289), or intervertebral disc syndrome (Diagnostic Code 
5293).  Likewise, as no additional evidence was received 
between the June 1998 VA examination and the subsequent June 
7, 2004, VA examination, consideration of the revised rating 
criteria from September 23, 2002, to June 7, 2004, is not 
necessary.  

As such, the Board finds that since the date of the initial 
grant of service connection, June 26, 1995, to June 7, 2004, 
a 20 percent rating, and no higher, for service-connected low 
back disability is proper.  

II. Rating in excess of 40 percent from June 7, 2004

In reviewing the evidence associated with the claims file 
since June 7, 2004, a report of a June 2004 VA examination 
reflects the veteran's report that his low back pain was not 
present all the time but when it flared up monthly, it lasted 
three to four days and caused him to be incapacitated.  The 
incapacitation, according to the veteran, required him to lie 
on his couch and take pain medication.  The veteran also 
reported that he could walk for a brief period but after a 
couple of hundred yards, his low back would become very 
uncomfortable.  On clinical evaluation, the lumbar spine was 
uncomfortable to palpation globally in the lumbar region.  
Range of motion was noted as flexion to 30 degrees, extension 
to 10 degrees, left lateral flexion to 20 degrees, right 
lateral flexion to 25 degrees, and lateral rotation 
bilaterally to 30 degrees.  The examiner noted that there was 
no point in motion of the lumbar spine where the veteran had 
extreme pain, but he just felt discomfort as he approached 
the terminal angles of range of motion.  The veteran reported 
that when he experienced flare-ups he had less range of 
motion.  The examiner further noted that there was no 
evidence of clonus present in either lower extremity and the 
veteran did not have any postural abnormalities when he stood 
up or when he ambulated.  

An X-ray of the veteran's spine revealed some mild facet 
arthropathy in the lower lumbar segments, L3 through S1, but 
no other obvious significant abnormalities of the lumbar 
spine.  The examiner commented that the veteran had flare-ups 
of back pain that required three to four days of rest lying 
down on the couch and the taking of pain medicine.  The 
flare-ups reportedly occurred monthly.  Otherwise, the 
veteran's lumbar pain did not limit his functionability and 
when his back was not flaring up he was able to complete his 
activities of daily living.  A diagnosis was not reported by 
the examiner.  

A report of August 2005 VA examination reflects the veteran's 
report of back pain on standing or sitting any length of 
time.  The veteran indicated that he experienced flare-ups of 
pain four days a week lasting one day each time.  The 
examiner reported that the veteran did not experience 
incapacitating episodes of pain.  On clinical evaluation, 
range of motion was noted as flexion to 30 degrees, 0 degrees 
extension, and 0 degrees right and left bending and rotation.  
There was bilateral paralumbar spasm, but otherwise no reflex 
or motor deficits in the lower extremity.  There was 
decreased sensation in the L5-S1 nerve root in the left lower 
extremity, and positive straight left raising test on the 
right and left leg at 60 degrees.  Repeated motion of the 
lumbar spine caused an increase in pain and a decrease in 
range of motion of flexion to 10 degrees, but did not cause 
weakness, fatigability, lack of endurance or incoordination.  
There was good gluteal tone and no weakness encountered.  The 
examiner's diagnosis was chronic low back strain and 
degenerative disc disease with radiculitis, left lower 
extremity, without radiation of pain or any bowel or bladder 
problems.  

In this case, since June 7, 2004, the veteran's primary 
complaint with regard to his low back disability has 
continued to be chronic pain and limitation of motion.  Based 
on findings noted in the report of the August 2005 VA 
examination, the veteran's low back disability has been rated 
for intervertebral disc syndrome (IVDS) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  As noted above, IVDS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations.  

In this case, since June 7, 2004, the veteran has not shown 
that he suffers from qualifying incapacitating episodes.  In 
the report of the August 2005 VA examination, the examiner 
specifically noted that the veteran did not suffer from 
incapacitating episodes.  Furthermore, while the veteran has 
reported that his back pain does flare-up and that such 
flare-ups cause him to spend time resting on the couch and 
taking pain medication, the record does not otherwise 
reflect, nor does the veteran contend, that his back pain 
requires bed rest prescribed by a physician and treatment by 
a physician.  As such, since June 7, 2004, a rating in excess 
of 40 percent, to 60 percent, the highest available rating 
under diagnostic code 5243, is not warranted.  

Otherwise, the medical evidence reflects consideration of 
additional functional loss due to low back pain results in 
limitation of flexion to 10 degrees, as noted in the report 
of August 2005 VA examination.  Such findings result in no 
more than a 40 percent rating under the general rating 
formula for diseases and injuries of the spine.  Furthermore, 
during this period, the evidence does not reflect unfavorable 
ankylosis of the thoracolumbar spine or unfavorable ankylosis 
of the entire spine, to warrant a rating to 50 percent or to 
100 percent.  See 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243.  

In regards to the neurological element of the veteran's 
service-connected low back disability, the examiner noted in 
the report of the August 2005 VA examination that while there 
was no radiating pain into the lower extremities, the veteran 
did suffer from radiculitis of the left lower extremity (i.e. 
decreased sensation in the L5-S1 nerve root).  As such, the 
Board finds that the evidence on and after August 9, 2005, 
approximates a 10 percent rating for mild incomplete 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  In this respect, a rating higher than 
10 percent is not found warranted in light of no more than 
the reported symptom of sensory loss.  

As such, the Board finds that since June 7, 2004, 
consideration of the veteran's service-connected low back 
disability under Diagnostic Code 5243 for incapacitating 
manifestations associated with intervertebral disc syndrome 
does not result in a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  In addition, while a rating in 
excess of 40 percent for orthopedic manifestations of the 
veteran's low back disability is not warranted, a separate 
rating of 10 percent for radiculitis of the left lower 
extremity has been found warranted, effective August 9, 2005.  

D. Extra-Schedular and Benefit-of-the-Doubt Consideration

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grants of service connection has the veteran's left ear 
hearing loss, cold injury residuals of the bilateral feet 
(prior to January 12, 1998), and low back disability, under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the March 1997 SOC).  Here, there is an absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

It is undisputed that the veteran's low back disability, and 
perhaps his left ear hearing loss and residual disability to 
his feet from cold injury (prior to January 12, 1998), have 
had an adverse effect on employment.  However, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2005).  Given the lack of evidence showing unusual 
disability with respect to the low back, left ear hearing 
loss, and/or residual disability to the feet due to cold 
injuries that is not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of the 
rating issues to the VA Central Office for consideration of 
an extraschedular evaluation is not warranted.

In this instance, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine with 
respect to each claim under consideration.  However, the 
preponderance of the evidence is against each claim; hence, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

An initial (compensable) rating for left ear hearing loss is 
denied.  

An initial rating in excess of 10 percent for cold injury 
residuals of the feet, for the period prior to January 12, 
1998, is denied.

An initial rating in excess of 20 percent for a low back 
disability for the period June 26, 1995, to June 7, 2004, is 
denied.  

A rating in excess of 40 percent for a low back disability 
from June 7, 2004, is denied.  

A separate 10 percent rating for incomplete paralysis of the 
sciatic nerve, from August 9, 2005, is granted, subject to 
the pertinent legal authority governing the payment of 
monetary benefits.  


REMAND

Since January 12, 1998, the RO has rated the veteran's 
bilateral foot disability as two separate disabilities, cold 
injury residuals of the right foot and of the left foot.  
Each foot has been assigned a 10 percent rating.  

In particular, under 38 C.F.R. § 4.71a, Diagnostic Code 7122 
(since January 12, 1998), a 10 percent evaluation is 
warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent rating requires 
arthralgia or other pain, numbness or cold sensitivity plus 2 
or more of the following: tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions or osteoarthritis).  

The medical evidence since January 12, 1998, reflects 
findings of residuals of gouty arthritis of both feet.  A 
report of a March 1999 VA examination reflects the veteran's 
complaints of pain, weakness, intermittent swelling, and 
cramping of his feet.  A subsequent report of a March 1999 VA 
examination reflects the veteran's report of cold 
sensitization, hyperhidrosis, intermittent swelling, as well 
as paresthesia and numbness.  The examiner's diagnosis was 
cold injury to the feet with residual pain, numbness, and 
tingling.  

Subsequent evaluations include an October 1999 private 
clinical record which noted a diagnosis for decrease in foot 
sensation with pain bilaterally.  A report of an April 2000 
VA examination reflects diagnoses of bilateral frozen feet 
with residuals of arterial insufficiency, severely 
symptomatic; and remote gouty arthritis of both feet.  
Reports of August 2005 VA cold injury protocol examinations 
reflect the veteran's complaints of pain and swelling in his 
feet.  He also reported having hyperhidrosis, paresthesias, 
numbness, and burning in his feet.  No specific diagnosis was 
reported.  

As noted above, for the veteran to warrant a higher rating 
for either his right or left foot disabilities, the medical 
evidence needs to show, among other things, locally impaired 
sensation and/or hyperhidrosis.  The Board notes that the 
veteran is qualified (competent), as a layperson, to report 
symptoms such as impaired sensation or sweating 
(hyperhidrosis) of his feet.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Here, however, since the last VA 
examination in April 2000, no examiner has provided a 
diagnosis that addresses the veteran's claimed residuals due 
to cold injury to his feet.  In particular, the two most 
recent cold injury protocol medical examinations in August 
2005 did not provide any diagnoses.  As a result, an 
additional VA examination to assess the veteran's current 
symptomatology associated with his service-connected cold 
injury residuals of the right foot and of the left foot would 
be helpful in deciding the claims on appeal.  38 U.S.C.A. 
§ 5103A.  

Additionally, the medical evidence reflects a diagnosis of 
gouty arthritis, which in the past has been associated with 
the veteran's left big toe.  It is not apparent from the 
medical evidence whether the gouty arthritis is a residual of 
the veteran's cold injury or not.  Thus, on examination, the 
examiner should identify whether the veteran currently has a 
diagnosis of gouty arthritis and whether or not any such 
identified disability, or symptoms of such, is a residual of 
the veteran's service-connected cold injury.  

Therefore, the RO should arrange for the veteran to undergo a 
medical examination at an appropriate VA medical facility.  
The Board emphasizes to the veteran that failure to report to 
the scheduled examination, without good cause, may result in 
a denial of his claims.  See 38 C.F.R. § 3.655(b) (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA cold injuries 
protocol examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All necessary tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

The examiner should, to the extent 
possible, identify whether the veteran 
suffers from gouty arthritis, and if so, 
whether or not gouty arthritis is a 
residual of the veteran's service-
connected cold injury.  Furthermore, the 
examiner should identify all residuals 
associated with the veteran's cold injury 
of the right foot and of the left foot, 
to specifically include whether or not 
the veteran suffers from arthralgia or 
other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  His or her 
diagnosis must include any and all 
residuals of the service-connected cold 
injury to the right foot and to the left 
foot.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


